Case 2:18-cv-00086-SJF-AKT Document 43 Filed 09/30/19 Page 1 of 2 PageID #: 270



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

    DWAYNE J. SCOTT and DERELL J.                                  Case No. 2:18-cv-00086-SJF-AKT
    MEYNARD, individually and on behalf of all
    others similarly situated,

          Plaintiffs,

                   v.

    WHOLE FOODS MARKET GROUP, INC.

          Defendant.


                      NOTICE OF NO OPPOSITION RECEIVED AS TO
                   DEFENDANT WHOLE FOODS MARKET GROUP, INC.’S
                     MOTION FOR JUDGMENT ON THE PLEADINGS

         Now comes the Defendant Whole Foods Market Group, Inc. (“Defendant” or “Whole

Foods”), by and through its attorneys, Hunton Andrews Kurth LLP, and hereby states that, as of

this date, it has not received an opposition to its Motion for Judgement on the Pleadings (“Motion”)

from the Plaintiffs Dwayne J. Scott and Derell J. Meynard (“Plaintiffs”).

         Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, Local Rule 6.1(b), and the

Individual Rules of Hon. Sandra J. Feuerstein Rule 4, opposition papers were due to be served

within fourteen (14) days of service of the Motion. The Motion was served on the Plaintiffs on

September 9, 2019 via electronic service, per agreement of the Parties (as is noted in the applicable

Certificates of Service). The Plaintiffs have not served any opposition on the Defendant, via

electronic mail or otherwise, nor have they filed a copy of the enclosure letter containing same via

ECF, per Judge Feuerstein’s Individual Rule 4(B)(ii).1


1
          On September 17, 2019 the Plaintiffs filed a Letter Motion for Extension of Time to File Response/Reply to
the Motion (see Docket Entry 40, the “Letter Motion”). Whole Foods timely opposed the Letter Motion on September
20, 2019 (see Docket Entry 41). The Court has not ruled on the Letter Motion, and as such the deadline for the
Plaintiffs’ opposition or response to the instant Motion was expired a week ago, on September 23, 2019.
Case 2:18-cv-00086-SJF-AKT Document 43 Filed 09/30/19 Page 2 of 2 PageID #: 271



                                              Respectfully submitted,

                                              DEFENDANT WHOLE FOODS MARKET
                                              GROUP, INC.

                                         By: /s/ Christopher M. Pardo
                                             Christopher M. Pardo (NY Bar No. 562802;
                                             admitted pro hac vice)
                                               cpardo@HuntonAK.com
                                             Anna L. Rothschild (pro hac vice forthcoming)
                                               arothschild@HuntonAK.com
                                             HUNTON ANDREWS KURTH LLP
                                             125 High Street, Suite 533
                                             Boston, MA 02110
                                             Tel: (617) 648-2759
 Dated: September 30, 2019                   Fax: (617) 433-5022



                                   CERTIFICATE OF SERVICE

         I, Christopher M. Pardo, counsel for Defendant Whole Foods Market Group, Inc., hereby
certify that on September 30, 2019, the foregoing document was filed by CM/ECF and served on
counsel for all parties, including:

        Steven John Moser, Esq.
        Moser Employment Law
        3 School Street, Suite 207B
        Glen Cove, NY 11542
        smoser@moseremploymentlaw.com

                                                  /s/ Christopher M. Pardo
                                                  Christopher M. Pardo




                                              2
121738.0000014 EMF_US 76812137v1
